Exhibit 99.1 SENOMYX ANNOUNCES SECOND QUARTER 2 SAN DIEGO, CA – July 30, 2015 – Senomyx , Inc. (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients for the food, beverage, and ingredient supply industries, today reported financial results for the second quarter 2015. “Moving into the second half of 2015, we remain on track to achieve our commercial and financial goals,” stated John Poyhonen, President and Chief Executive Officer of the Company. “Since our last quarterly earnings report, our two partners have continued to execute their plans in support of their commercialization of our new flavor ingredient, Sweetmyx ® S617. Senomyx is confident that the first commercialization of Sweetmyx S617 will occur in the third quarter of 2015. “From a research and development perspective, we are making meaningful advances in our natural high intensity, zero calorie sweetener discovery program. Our R&D team has identified multiple novel sweeteners from plant sources known to have a sweet taste. Many of these sweeteners have demonstrated greater potency and fewer off-tastes than stevia and other forms of rebaudioside in taste tests. Our next step is to further evaluate the product performance of our current leads to determine whether any of our leads is a viable product candidate. While the discovery and development timeline is uncertain, we remain optimistic that we will identify a commercially viable natural high intensity sweetener with competitive advantages in the market,” Poyhonen concluded. “Senomyx’s direct sales team continues to make progress marketing our five Complimyx ® brand flavor offerings to leading flavor houses,” stated Sharon Wicker, Senior Vice President and Chief Commercial Development Officer. “Importantly, 34 flavor houses have now presented sample flavor solutions that include Senomyx’s Sweetmyx , Savorymyx
